Citation Nr: 1232427	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10-21 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel
INTRODUCTION

The Veteran had active service in the United States Army from March 1966 to January 1968, to include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran appeared at a Travel Board hearing in February 2011.  A transcript is of record.    


FINDINGS OF FACT

1.  Evidence received since the last final decision of record, which denied service connection for PTSD, relates specifically to an unestablished fact necessary to substantiate the claim; it raises a reasonable possibility of substantiating the claim.  

2.  The Veteran has been diagnosed with PTSD by a VA psychiatrist, who opined that the diagnosis was adequately supported by a stressor involving the fear of hostile military or terrorist activity (including rocket/mortar attacks, etc.) during his active service in the Republic of Vietnam.  


CONCLUSIONS OF LAW

1.  New and material having been received, the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria-New and Material Evidence

The Veteran's claim of entitlement to service connection for PTSD was previously denied by a May 2007 rating decision.  The Veteran neither filed a notice of disagreement with this rating decision, nor submitted any additional evidence within a year, and the May 2007 rating decision therefore became final.  38 U.S.C.A.  § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

It is noted that the RO determined that sufficient evidence had been received to warrant a reopening of the claim on appeal.  That action notwithstanding, the Board must make an individual determination on reopening prior to addressing the claim on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Legal Criteria-Service Connection (PTSD)

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the criteria set forth above, service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressors occurred.  38 C.F.R. § 3.304(f). 

The evidence required to support the occurrence of an in-service stressor varies depending on whether the Veteran was engaged in combat with the enemy.  If the evidence establishes that a Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).

Where the record does not establish that a Veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997). 

Effective October 29, 2008, VA amended its regulations regarding service connection for PTSD by eliminating the requirement for evidence corroborating the claimed in-service stressor in cases in which PTSD is diagnosed in service.  See 73 Fed. Reg. 64,210 (Oct. 29, 2008); 74 Fed. Reg. 14,492 (Mar. 31, 2009). 

Additionally, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  These regulations are applicable to the Veteran's claim by virtue of the fact that his claim was pending before the Board at the time the regulations became effective.

Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) provides 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)(3). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis-New and Material Evidence

The Veteran in this case was initially denied service connection for claimed PTSD in a May 2007 rating decision.  The basis for the denial was that the alleged stressors, which involved exposure to hostile enemy fire, could not be confirmed.  At the time, the record did not support a confirmed diagnosis of PTSD, with clinical records establishing only that such a diagnosis, or a diagnosis of depression, was possible.  Within a year of being notified of the rating decision, the Veteran neither appealed the adverse determination, nor submitted new evidence.  As such, the May 2007 rating decision became final.  

The Board notes that the 2007 adjudication was done prior to a revision in the legal criteria applicable for PTSD claims.  Indeed, 38 C.F.R. § 3.304(f) has undergone a significant revision since then, and the revision is directly applicable to the Veteran's claim.   

Specifically, the liberalization of the requirement to corroborate claimed stressors for those Veterans who have served in areas where there would be a reasonable fear of hostile military activity is highly pertinent in this case.  The Veteran served in an engineering unit of the U.S. Army in Vietnam, and the Board has received partial unit histories which describe the activities of that unit.  While it does not appear, and the Veteran does not allege, that his unit was tasked with directly confronting the enemy; he has asserted that his basing facilities underwent rocket and mortar attacks, and that he feared for his life.  The Veteran also testified that he was required to lay concrete for barracks in forward areas lit only by jeep light, while explosions and combat activity was occurring just a few miles away.  Such experiences are certainly plausible given the circumstances of the Veteran's service, and in light of the regulatory change, means the allegations are more than just mere recitations of evidence previously submitted to adjudicators.  

Most significantly, the Board notes a VA medical letter dated in January 2011 (that is it was received since his claim was previously denied).  Here, the Veteran's treating VA psychiatrist established that the Veteran has a diagnosis of PTSD, that he has been in a mental health treatment setting since 2008, and that, according to this physician, such a chronic psychiatric disorder is related to his service in Vietnam.  

This letter is further supported by a VA treatment record from January 2008 in which the same psychiatrist stated that the Veteran had PTSD, and explained that the most difficult part of the diagnosis was the part about being presented with actual or threatened death or serious injury.  However, the psychiatrist stated that he felt that the Veteran's experiences in Vietnam, although not in direct combat, did place the Veteran in a situation where he felt extremely threatened by injury or death, and thus he felt that the Veteran met the revised PTSD criteria.

This evidence is new, in that it was not of record at the time of the previous denial; and is material, in that it relates to a previously unknown fact necessary to substantiate the underlying claim (e.g. it addresses a nexus between a current psychiatric disorder and military service).  See 38 C.F.R. § 3.156.  As such, the criteria to reopen the previously denied claim for service connection have been met, and the claim is reopened.  

Analysis-Service Connection

As alluded to in the section above, the Veteran in this case alleges that he developed PTSD as due to his exposure to /fear of hostile military action during his assignment to the Republic of Vietnam in the United States Army.  The available service personnel records do not suggest that the Veteran was wounded in combat or that he was decorated for valor; however, it is indicated that he served in Vietnam with an engineering battalion.  

The Veteran did not have consultation with VA providers until many years after his service separation.  In December 2006, a clinical examination noted the potential for either PTSD or depression; however, a definitive diagnosis was not entered.  Upon receipt of the Veteran's claim, he was scheduled for a VA examination in April 2010 which did not confirm a diagnosis of PTSD or any other acquired psychiatric disorder.  As noted, however, the Board received a letter from the Veteran's VA psychiatrist which was dated in January 2011.  This letter states, in pertinent part, that there had been a doctor-patient relationship with the Veteran since 2008.  The psychiatrist explained that the Veteran does, in fact, experience PTSD and that such a condition "is directly due to experiences from his time in the military during his service in the Vietnam War."  It was explained that the Veteran experienced "difficulties since returning from the war," and had "nightmares, an increased startle response, hypervigilance, irritability, and avoidance of crowds and people" associated with his diagnosis.  It was indicated that the Veteran was participating in a PTSD outpatient program and that there was some improvement with medication usage.  

This letter is further supported by a VA treatment record from January 2008 in which the same psychiatrist stated that the Veteran had PTSD, and explained that the most difficult part of the diagnosis was the part about being presented with actual or threatened death or serious injury.  However, the psychiatrist stated that he felt that the Veteran's experiences in Vietnam, although not in direct combat, did place the Veteran in a situation where he felt extremely threatened by injury or death.  The psychiatrist also identified a number of symptoms, including nightmares, social isolation, increased anger, and detachment.  As such, in reaching his conclusion, it is clear that the VA psychiatrist contemplated the criteria of the revised PTSD regulations, and concluded that they did in fact warrant a diagnosis of PTSD for the Veteran. 

Indeed, the psychiatrist noted that the Veteran's symptoms are a direct result of military service in Vietnam, and that as such, it is implicit that those symptoms (i.e. nightmares, hypervigilance, etc.) stem from his fear of hostile military action.  

The Board acknowledges the fact that the VA examiner in 2010 concluded that the Veteran's reported symptoms did not support a diagnosis of PTSD.  However, the examiner stated that the Veteran did not relate troubling, intrusive thoughts about a particular event.  Yet, the nature of the Veteran's reported stressor was that it was not just one event that caused his PTSD, but rather was the fear that was derived from prolonged exposure to hostile military activity near his location.

Regardless, when the evidence for and against a claim is in relative equipoise, VA regulations require that reasonable doubt be resolved in a veteran's favor.  Here, the 2011 VA psychiatrist's letter is based off a four-year treatment period, it discusses symptoms which developed as a consequence of constant fear while stationed in a combat theater.  As such, the Board finds that it is highly probative.  The Board concludes that such an opinion is not a mere recitation of data, and that in the linking of certain symptoms to military service in a war zone, a sound rationale exists for the conclusions established.  

Essentially, the evidence of record establishes that the Veteran served in Vietnam, and the circumstances of that service placed him to be in an area where hostile enemy fire was directed at him, including actual rocket and mortar attacks.  It is also noted that the Veteran's duties (as explained by both the Veteran and in a buddy statement) with an engineering battalion placed him in desolate and seemingly exposed areas.  As a result, the Veteran constantly experienced fear of hostile military activity.  The Veteran's assertions are credible in light of the type of service rendered, and a medical opinion has found that the Veteran's assertions are sufficient to support a diagnosis of PTSD.  This medical opinion is supported by years of treatment of the Veteran and is fully grounded in the evidence of record.  As such, the Board finds it to be highly probative, and concludes that at the very least, the evidence for and against the Veteran's claim is in relative equipoise.  Given this conclusion, VA regulations mandate that reasonable doubt be resolved in the Veteran's favor.

Accordingly, the criteria for service connection have been met, and the claim is granted.   

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
 
ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  

Service connection for PTSD is granted.  


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


